Citation Nr: 0607652	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include lumbosacral spine degenerative disc 
disease and spinal stenosis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder, to include degenerative joint disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a psychiatric 
disorder, to include a major depressive disorder with 
psychotic features.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1980 to February 1981 and from July 27, 1985 to 
August 10, 1985.  He was a member of the Puerto Rico Army 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO).

In October 2001, the matter was remanded by the Board.  The 
case has now been returned to the Board for further appellate 
consideration.


REMAND

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

As part of the October 2001 Board remand it was directed that 
all periods of both ACDUTRA and INACDUTRA with the Puerto 
Rico National Guard be verified.  This has not been 
accomplished.  The U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

It was also directed in the October 2001 Board remand that 
the appellant be afforded VA examinations in order to 
determine the nature and etiology of his lumbosacral spine, 
right knee, left knee, cardiovascular (hypertension), and 
psychiatric disorders.  It was further directed that the 
examiners were to express an opinion for the record 
concerning the relationship, if any, between all identified 
lumbosacral spine, right knee, left knee, cardiovascular 
(hypertension), and psychiatric disorders and the appellant's 
periods of active service, ACDUTRA, and INACDUTRA.  The 
appellant was afforded VA examinations, however, they were 
conducted without the appellant's periods of ACDUTRA and 
INACDUTRA having been verified.  Therefore, the Board has 
determined that the appellant needs to be afforded additional 
VA examinations, but not until all periods of ACDUTRA and 
INACDUTRA have been verified.  

Accordingly, the case is REMANDED for the following actions:

1. Verify all of the appellant's periods 
of active duty, active duty for training, 
and inactive duty training, if any, with 
the Puerto Rico National Guard.  If, for 
any reason, this information is not 
verifiable, the appellant is to be so 
informed and such should be noted in the 
claims folder.  

2.  Thereafter, the appellant is to be 
afforded VA examinations in order to 
determine the nature and etiology of his 
lumbosacral spine, right knee, left knee, 
cardiovascular (hypertension), and 
psychiatric disorders.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiners are to be informed of the 
specific dates of all of the appellant's 
periods of ACDUTRA and INACDUTRA and, 
further, are directed to provide medical 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back, right knee, 
left, knee, cardiovascular 
(hypertension), or psychiatric disorder 
found is related to any of the 
appellant's periods of ACDUTRA and 
whether any current back, right or left 
knee disorders is related to any period 
of INACDUTRA.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examination reports should reflect that 
such a review was conducted.  The reasons 
and bases for the medical opinions should 
be set forth in the report.

3.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


